        Case 6:20-cv-00797-MC         Document 1     Filed 05/15/20     Page 1 of 15



David J. McGlothlin, Esq. (SBN: 165634)
david@kazlg.com
KAZEROUNI LAW GROUP, APC
2633 E. Indian School Road, Suite 460
Phoenix, AZ 85016
Telephone: (602) 265-3332
Facsimile: (800) 520-5523

Attorney for the Plaintiff




                        UNITED STATES DISTRICT COURT
                             DISTRICT OF OREGON
                                     [EUGENE DIVISION]
Ian McKay, individually and on behalf of all         CASE NO.: 6:20-CV-00797
others similarly situated,
                                                     [CLASS ACTION]
                       Plaintiff,                    COMPLAINT FOR VIOLATIONS OF THE
vs.                                                  TELEPHONE CONSUMER PROTECTION
                                                     ACT, 47 U.S.C. § 227 ET SEQ.

Willamette Ventures, LLC d/b/a Salem Harley          JURY TRIAL DEMANDED
Davidson, an Oregon limited liability
company,

                       Defendant.



                                         INTRODUCTION
       1.      Plaintiff, Ian Mckay, brings this action against Defendant, Willamette Ventures,
LLC, d/b/a Salem Harley Davidson to secure redress for violations of the Telephone Consumer
Protection Act (“TCPA”), 47 U.S.C. § 227.
                                    NATURE OF THE ACTION
       2.      This is a putative class action pursuant to the Telephone Consumer Protection Act,
47 U.S.C. § 227 et seq., (the “TCPA”).



________________________________________________________________________________________________
COMPLAINT                              - 1 of 15 -                McKay v. Willamette Ventures, LLC
        Case 6:20-cv-00797-MC          Document 1       Filed 05/15/20      Page 2 of 15




       3.      Defendant is an automotive dealership that sells motorcycles, motorcycle gear, and
apparel. To promote its services, Defendant engages in unsolicited marketing, harming thousands

of consumers in the process.

       4.      Through this action, Plaintiff seeks injunctive relief to halt Defendant’s illegal
conduct, which has resulted in the invasion of privacy, harassment, aggravation, and disruption of
the daily life of thousands of individuals. Plaintiff also seeks statutory damages on behalf of
himself and members of the class, and any other available legal or equitable remedies.
                                  JURISDICTION AND VENUE
       5.      Jurisdiction is proper under 28 U.S.C. § 1331 as Plaintiff alleges violations of a
federal statute. Jurisdiction is also proper under 28 U.S.C. § 1332(d)(2) because Plaintiff alleges a
national class, which will result in at least one class member belonging to a different state than that
of Defendant. Plaintiff seeks up to $1,500.00 (one-thousand-five-hundred dollars) in damages for
each call in violation of the TCPA, which, when aggregated among a proposed class numbering in
the tens of thousands, or more, exceeds the $5,000,000.00 (five-million dollars) threshold for
federal court jurisdiction under the Class Action Fairness Act (“CAFA”). Therefore, both the
elements of diversity jurisdiction and CAFA jurisdiction are present.
       6.      Venue is proper in the United States District Court for the District of Oregon
pursuant to 28 U.S.C. § 1391(b) and (c) because Defendant is deemed to reside in any judicial
district in which it is subject to the court’s personal jurisdiction, and because Defendant provides
and markets its services within this district thereby establishing sufficient contacts to subject it to
personal jurisdiction. Further, Defendant’s tortious conduct against Plaintiff occurred within the
State of Oregon and, on information and belief, Defendant has sent the same text message
complained of by Plaintiff to other individuals within this judicial district, such that some of
Defendant’s acts in making such calls have occurred within this district, subjecting Defendant to
jurisdiction in the State of Oregon.
                                              PARTIES
       7.      Plaintiff is a natural person who, at all times relevant to this action, was a resident of
Linn County, Oregon.
________________________________________________________________________________________________
COMPLAINT                              - 2 of 15 -                McKay v. Willamette Ventures, LLC
        Case 6:20-cv-00797-MC          Document 1      Filed 05/15/20     Page 3 of 15




       8.      Defendant is an Oregon limited liability company whose principal office is located
at 3601 Silverton Road NE, Salem, OR 97305. Defendant directs, markets, and provides its

business activities throughout the State of Oregon.

                                            THE TCPA
       9.      The TCPA prohibits: (1) any person from calling a cellular telephone number; (2)
using an automatic telephone dialing system; (3) without the recipient’s prior express consent. 47
U.S.C. § 227(b)(1)(A).
       10.     The TCPA defines an “automatic telephone dialing system” (“ATDS”) as
“equipment that has the capacity - (A) to store or produce telephone numbers to be called, using a
random or sequential number generator; and (B) to dial such numbers.” 47 U.S.C. § 227(a)(1).
       11.     In an action under the TCPA, a plaintiff must only show that the defendant “called a
number assigned to a cellular telephone service using an automatic dialing system or prerecorded
voice.” Breslow v. Wells Fargo Bank, N.A., 857 F. Supp. 2d 1316, 1319 (S.D. Fla. 2012), aff'd, 755
F.3d 1265 (11th Cir. 2014).
       12.     The Federal Communications Commission (“FCC”) is empowered to issue rules and
regulations implementing the TCPA. According to the FCC’s findings, calls in violation of the
TCPA are prohibited because, as Congress found, automated or prerecorded telephone calls are a
greater nuisance and invasion of privacy than live solicitation calls, and such calls can be costly and
inconvenient. The FCC also recognized that wireless customers are charged for incoming calls
whether they pay in advance or after the minutes are used. Rules and Regulations Implementing the
Telephone Consumer Protection Act of 1991, CG Docket No. 02-278, Report and Order, 18 FCC
Rcd 14014 (2003).
       13.     In 2012, the FCC issued an order tightening the restrictions for automated
telemarketing calls, requiring “prior express written consent” for such calls to wireless numbers.
See In the Matter of Rules & Regulations Implementing the Tel. Consumer Prot. Act of 1991, 27
F.C.C.R. 1830, 1838 ¶ 20 (Feb. 15, 2012) (emphasis supplied).
       14.     To obtain express written consent for telemarketing calls, a defendant must establish
that it secured the plaintiff’s signature in a form that gives the plaintiff a “‘clear and conspicuous
________________________________________________________________________________________________
COMPLAINT                              - 3 of 15 -                McKay v. Willamette Ventures, LLC
        Case 6:20-cv-00797-MC          Document 1          Filed 05/15/20   Page 4 of 15




disclosure’ of the consequences of providing the requested consent….and having received this
information, agrees unambiguously to receive such calls at a telephone number the [plaintiff]

designates.” In re Rules & Regulations Implementing the Tel. Consumer Prot. Act of 1991, 27

F.C.C.R. 1830, 1837 ¶ 18, 1838 ¶ 20, 1844 ¶ 33, 1857 ¶ 66, 1858 ¶ 71 (F.C.C. Feb. 15, 2012).
       15.     The TCPA regulations promulgated by the FCC define “telemarketing” as “the
initiation of a telephone call or message for the purpose of encouraging the purchase or rental of, or
investment in, property, goods, or services.” 47 C.F.R. § 64.1200(f)(12). In determining whether a
communication constitutes telemarketing, a court must evaluate the ultimate purpose of the
communication. See Golan v. Veritas Entm't, LLC, 788 F.3d 814, 820 (8th Cir. 2015).
       16.     “Neither the TCPA nor its implementing regulations ‘require an explicit mention of
a good, product, or service’ where the implication of an improper purpose is ‘clear from the
context.’” Id. (citing Chesbro v. Best Buy Stores, L.P., 705 F.3d 913, 918 (9th Cir. 2012)).
       17.     “‘Telemarketing’ occurs when the context of a call indicates that it was initiated and
transmitted to a person for the purpose of promoting property, goods, or services.” Golan, 788 F.3d
at 820 (citing 47 C.F.R. § 64.1200(a)(2)(iii); 47 C.F.R. § 64.1200(f)(12);          In re Rules and
Regulations Implementing the Telephone Consumer Protection Act of 1991, 18 F.C.C. Rcd at
14098 ¶ 141, 2003 WL 21517853, at *49).
       18.     The FCC has explained that calls motivated in part by the intent to sell property,
goods, or services are considered telemarketing under the TCPA. See In re Rules and Regulations
Implementing the Telephone Consumer Protection Act of 1991, 18 FCC Rcd. 14014, ¶¶ 139-142
(2003). This is true whether call recipients are encouraged to purchase, rent, or invest in property,
goods, or services during the call or in the future. Id.
       19.     In other words, offers “that are part of an overall marketing campaign to sell
property, goods, or services constitute” telemarketing under the TCPA. See In re Rules and
Regulations Implementing the Telephone Consumer Protection Act of 1991, 18 FCC Rcd. 14014, ¶
136 (2003).
       20.     If a call is not deemed telemarketing, a defendant must nevertheless demonstrate that
it obtained the plaintiff’s prior express consent. See In the Matter of Rules and Regulaions
________________________________________________________________________________________________
COMPLAINT                              - 4 of 15 -                McKay v. Willamette Ventures, LLC
       Case 6:20-cv-00797-MC         Document 1       Filed 05/15/20    Page 5 of 15




Implementing the Tel. Consumer Prot. Act of 1991, 30 FCC Rcd. 7961, 7991-92 (2015) (requiring
express consent “for non-telemarketing and non-advertising calls”).

       21.    Further, the FCC has issued rulings and clarified that consumers are entitled to the

same consent-based protections for text messages as they are for calls to wireless numbers. See
Satterfield v. Simon & Schuster, Inc., 569 F.3d 946, 952 (9th Cir. 2009) (The FCC has determined
that a text message falls within the meaning of “to make any call” in 47 U.S.C. § 227(b)(1)(A));
Toney v. Quality Res., Inc., 2014 WL 6757978, at *3 (N.D. Ill. Dec. 1, 2014) (Defendant bears the
burden of showing that it obtained Plaintiff's prior express consent before sending him the text
message). (emphasis added).
       22.    As recently held by the United States Court of Appeals for the Ninth Circuit:
“Unsolicited telemarketing phone calls or text messages, by their nature, invade the privacy and
disturb the solitude of their recipients. A plaintiff alleging a violation under the TCPA ‘need not
allege any additional harm beyond the one Congress has identified.’” Van Patten v. Vertical
Fitness Grp., No. 14-55980, 2017 U.S. App. LEXIS 1591, at *12 (9th Cir. May 4, 2016) (quoting
Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1549 (2016) (emphasis original)).
                                             FACTS
       23.    On or about February 26, 2020, Defendant sent the following telemarketing text
message to Plaintiff’s cellular telephone number ending in 7034 (the “7034 Number”):




________________________________________________________________________________________________
COMPLAINT                              - 5 of 15 -                McKay v. Willamette Ventures, LLC
        Case 6:20-cv-00797-MC          Document 1      Filed 05/15/20      Page 6 of 15




       24.     Defendant’s text message was transmitted to Plaintiff’s cellular telephone, and
within the time frame relevant to this action.
       25.     Defendant’s text message constitutes telemarketing because it encouraged the future
purchase or investment in property, goods, or services, i.e., selling Plaintiff motorcycles and
apparel.
       26.     The information contained in the text message advertises Defendant’s specials for
“…up to 60% off discounted gear/apparel and great prices on used bikes.”, which Defendant sends
to promote its business.
       27.     Plaintiff received the subject text within this judicial district and, therefore,
Defendant’s violation of the TCPA occurred within this district. Upon information and belief,
Defendant caused other text messages to be sent to individuals residing within this judicial district.




________________________________________________________________________________________________
COMPLAINT                              - 6 of 15 -                McKay v. Willamette Ventures, LLC
        Case 6:20-cv-00797-MC         Document 1      Filed 05/15/20     Page 7 of 15




       28.     At no point in time did Plaintiff provide Defendant with his express written consent
to be contacted using an ATDS.

       29.     Plaintiff is the subscriber and sole user of the 7034 Number and is financially

responsible for phone service to the 7034 Number.
       30.     The impersonal and generic nature of Defendant’s text message demonstrates that
Defendant utilized an ATDS in transmitting the messages. See Jenkins v. LL Atlanta, LLC, No.
1:14-cv-2791-WSD, 2016 U.S. Dist. LEXIS 30051, at *11 (N.D. Ga. Mar. 9, 2016) (“These
assertions, combined with the generic, impersonal nature of the text message advertisements and
the use of a short code, support an inference that the text messages were sent using an ATDS.”)
(citing Legg v. Voice Media Grp., Inc., 20 F. Supp. 3d 1370, 1354 (S.D. Fla. 2014) (plaintiff alleged
facts sufficient to infer text messages were sent using ATDS; use of a short code and volume of
mass messaging alleged would be impractical without use of an ATDS); Kramer v. Autobytel, Inc.,
759 F. Supp. 2d 1165, 1171 (N.D. Cal. 2010) (finding it "plausible" that defendants used an ATDS
where messages were advertisements written in an impersonal manner and sent from short code);
Hickey v. Voxernet LLC, 887 F. Supp. 2d 1125, 1130; Robbins v. Coca-Cola Co., No. 13-CV-132-
IEG NLS, 2013 U.S. Dist. LEXIS 72725, 2013 WL 2252646, at *3 (S.D. Cal. May 22, 2013)
(observing that mass messaging would be impracticable without use of an ATDS)).
       31.     The text message originated from telephone number 833-915-1816, a number which
upon information and belief is owned and operated by Defendant.
       32.     The number used by Defendant (833-915-1816) is known as a “long code,” a
standard 10-digit phone number that enabled Defendant to send SMS text messages en masse,
while deceiving recipients into believing that the message was personalized and sent from a
telephone number operated by an individual.
       33.     Long codes work as follows: Private companies known as SMS gateway providers
have contractual arrangements with mobile carriers to transmit two-way SMS traffic. These SMS
gateway providers send and receive SMS traffic to and from the mobile phone networks' SMS
centers, which are responsible for relaying those messages to the intended mobile phone. This
allows for the transmission of a large number of SMS messages to and from a long code.
________________________________________________________________________________________________
COMPLAINT                              - 7 of 15 -                McKay v. Willamette Ventures, LLC
         Case 6:20-cv-00797-MC        Document 1       Filed 05/15/20   Page 8 of 15




         34.   Specifically, upon information and belief, Defendant utilized a combination of
hardware and software systems to send the text messages at issue in this case. The systems utilized

by Defendant have the capacity to store telephone numbers using a random or sequential generator,

and to dial such numbers without human intervention.
         35.   To send the text messages, Defendant used a messaging platform (the “Platform”)
that permitted Defendant to transmit thousands of automated text messages without any human
involvement.
         36.   The Platform has the capacity to store telephone numbers, which capacity was in
fact utilized by Defendant.
         37.   The Platform has the capacity to generate sequential numbers, which capacity was in
fact utilized by Defendant.
         38.   The Platform has the capacity to dial numbers in sequential order, which capacity
was in fact utilized by Defendant.
         39.   The Platform has the capacity to dial numbers from a list of numbers, which
capacity was in fact utilized by Defendant.
         40.   The Platform has the capacity to dial numbers without human intervention, which
capacity was in fact utilized by Defendant.
         41.   The Platform has the capacity to schedule the time and date for future transmission
of text messages, which occurs without any human involvement.
         42.   To transmit the messages at issue, the Platform automatically executed the following
steps:
                  a. The Platform retrieved each telephone number from a list of numbers in the
                      sequential order the numbers were listed;
                  b. The Platform then generated each number in the sequential order listed and
                      combined each number with the content of Defendant’s message to create
                      “packets” consisting of one telephone number and the message content;




________________________________________________________________________________________________
COMPLAINT                              - 8 of 15 -                McKay v. Willamette Ventures, LLC
        Case 6:20-cv-00797-MC         Document 1       Filed 05/15/20    Page 9 of 15




                   c. Each packet was then transmitted in the sequential order listed to an SMS
                       aggregator, which acts an intermediary between the Platform, mobile carriers

                       (e.g. AT&T), and consumers.

                   d. Upon receipt of each packet, the SMS aggregator transmitted each packet –
                       automatically and with no human intervention – to the respective mobile
                       carrier for the telephone number, again in the sequential order listed by
                       Defendant. Each mobile carrier then sent the message to its customer’s
                       mobile telephone.
       43.      The above execution these instructions occurred seamlessly, with no human
intervention, and almost instantaneously. Indeed, the Platform is capable of transmitting thousands
of text messages following the above steps in minutes, if not less.
       44.      Further, the Platform “throttles” the transmission of the text messages depending on
feedback it receives from the mobile carrier networks. In other words, the platform controls how
quickly messages are transmitted depending on network congestion. The platform performs this
throttling function automatically and does not allow a human to control the function.
       45.      The following graphic summarizes the above steps and demonstrates that the dialing
of the text messages at issue was done by the Platform automatically and without any human
intervention:




       46.      Defendant’s unsolicited text message caused Plaintiff actual harm, including
invasion of his privacy, aggravation, annoyance, intrusion on seclusion, trespass, and conversion.
Defendant’s text message also inconvenienced Plaintiff and caused disruption to his daily life.


________________________________________________________________________________________________
COMPLAINT                              - 9 of 15 -                McKay v. Willamette Ventures, LLC
       Case 6:20-cv-00797-MC           Document 1      Filed 05/15/20     Page 10 of 15




       47.     Defendant’s unsolicited text message caused Plaintiff actual harm. Specifically,
Plaintiff estimates that he has wasted thirty to sixty seconds reviewing Defendant’s unwanted

message. Plaintiff had to stop what he was doing to either retrieve his phone and/or look down at

the phone to review the message.
       48.     Furthermore, Defendant’s text message took up memory on Plaintiff’s cellular
phone. The cumulative effect of unsolicited text messages like Defendant’s poses a real risk of
ultimately rendering the phone unusable for text messaging purposes as a result of the phone’s
memory being taken up. See https://www.consumer.ftc.gov/articles/0350-text-message-spam#text
(finding that text message solicitations like the ones sent by Defendant present a “triple threat” of
identity theft, unwanted cell phone charges, and slower cell phone performance).
       49.     Defendant’s text messages also can slow cell phone performance by taking up space
on the recipient phone’s memory. See https://www.consumer.ftc.gov/articles/0350-text-message-
spam#text (finding that spam text messages can slow cell phone performance by taking up phone
memory space).
                                      CLASS ALLEGATIONS
       PROPOSED CLASS
       50.     Plaintiff brings this case as a class action pursuant to Fed. R. Civ. P. 23, on behalf of
himself and all others similarly situated.
       51.     Plaintiff brings this case on behalf of a Class defined as follows:

                    All persons who from four years prior to the filing of this
                    action (1) were sent a text message by or on behalf of
                    Defendant, (2) using an automatic telephone dialing system,
                    (3) for the purpose of soliciting Defendant’s goods and
                    services, and (4) for whom Defendant claims (a) it did not
                    obtain prior express written consent, or (b) it obtained prior
                    express written consent in the same manner as Defendant
                    claims it supposedly obtained prior express written consent
                    to call the Plaintiff.

       52.     Defendant and its employees or agents are excluded from the Class. Plaintiff does
not know the number of members in the Class but believes the Class members number in the
several thousands, if not more.
________________________________________________________________________________________________
COMPLAINT                              - 10 of 15 -               McKay v. Willamette Ventures, LLC
       Case 6:20-cv-00797-MC          Document 1      Filed 05/15/20      Page 11 of 15




       NUMEROSITY
       53.     Upon information and belief, Defendant has placed automated and/or prerecorded

calls to cellular telephone numbers belonging to thousands of consumers throughout the United

States without their prior express consent. The members of the Class, therefore, are believed to be
so numerous that joinder of all members is impracticable.
       54.     The exact number and identities of the Class members are unknown at this time and
can only be ascertained through discovery. Identification of the Class members is a matter capable
of ministerial determination from Defendant’s call records.
       COMMON QUESTIONS OF LAW AND FACT
       55.     There are numerous questions of law and fact common to the Class which
predominate over any questions affecting only individual members of the Class. Among the
questions of law and fact common to the Class are:
                   (1) Whether Defendant made non-emergency calls to Plaintiff’s and Class
                       members’ cellular telephones using an ATDS;
                   (2) Whether Defendant can meet its burden of showing that it obtained prior
                       express written consent to make such calls;
                   (3) Whether Defendant’s conduct was knowing and willful;
                   (4) Whether Defendant is liable for damages, and the amount of such damages;
                       and
                   (5) Whether Defendant should be enjoined from such conduct in the future.
       56.     The common questions in this case are capable of having common answers. If
Plaintiff’s claim that Defendant routinely transmits text messages to telephone numbers assigned to
cellular telephone services is accurate, Plaintiff and the Class members will have identical claims
capable of being efficiently adjudicated and administered in this case.
       TYPICALITY
       57.     Plaintiff’s claims are typical of the claims of the Class members, as they are all
based on the same factual and legal theories.


________________________________________________________________________________________________
COMPLAINT                              - 11 of 15 -               McKay v. Willamette Ventures, LLC
          Case 6:20-cv-00797-MC       Document 1         Filed 05/15/20    Page 12 of 15




          PROTECTING THE INTERESTS OF THE CLASS MEMBERS
          58.   Plaintiff is a representative who will fully and adequately assert and protect the

interests of the Class and has retained competent counsel. Accordingly, Plaintiff is an adequate

representative and will fairly and adequately protect the interests of the Class.
          PROCEEDING VIA CLASS ACTION IS SUPERIOR AND ADVISABLE
          59.   A class action is superior to all other available methods for the fair and efficient
adjudication of this lawsuit, because individual litigation of the claims of all members of the Class
is economically unfeasible and procedurally impracticable. While the aggregate damages sustained
by the Class are in the millions of dollars, the individual damages incurred by each member of the
Class resulting from Defendant’s wrongful conduct are too small to warrant the expense of
individual lawsuits. The likelihood of individual Class members prosecuting their own separate
claims is remote, and, even if every member of the Class could afford individual litigation, the
court system would be unduly burdened by individual litigation of such cases.
          60.   The prosecution of separate actions by members of the Class would create a risk of
establishing inconsistent rulings and/or incompatible standards of conduct for Defendant. For
example, one court might enjoin Defendant from performing the challenged acts, whereas another
may not. Additionally, individual actions may be dispositive of the interests of the Class, although
certain class members are not parties to such actions.
                                              COUNT I
                           VIOLATIONS OF THE TCPA, 47 U.S.C. § 227(B)
                            (ON BEHALF OF PLAINTIFF AND THE CLASS)
          61.   Plaintiff re-alleges and incorporates the foregoing allegations as if fully set forth
herein.
          62.   It is a violation of the TCPA to make “any call (other than a call made for
emergency purposes or made with the prior express consent of the called party) using any
automatic telephone dialing system … to any telephone number assigned to a … cellular telephone
service ….” 47 U.S.C. § 227(b)(1)(A)(iii).


________________________________________________________________________________________________
COMPLAINT                              - 12 of 15 -               McKay v. Willamette Ventures, LLC
       Case 6:20-cv-00797-MC            Document 1      Filed 05/15/20    Page 13 of 15




        63.      Defendant – or third parties directed by Defendant – used equipment having the
capacity to dial numbers without human intervention to make non-emergency telephone calls to the

cellular telephones of Plaintiff and the other members of the Class defined below.

        64.      These calls were made without regard to whether or not Defendant had first obtained
express permission from the called party to make such calls. In fact, Defendant did not have prior
express consent to call the cell phones of Plaintiff and the other members of the putative Class
when its calls were made.
        65.      Defendant has, therefore, violated § 227(b)(1)(A)(iii) of the TCPA by using an
automatic telephone dialing system to make non-emergency telephone calls to the cell phones of
Plaintiff and the other members of the putative Class without their prior express written consent.
        66.      Defendant knew that it did not have prior express consent to make these calls, and
knew or should have known that it was using equipment that at constituted an automatic telephone
dialing system. The violations were therefore willful or knowing.
        67.      As a result of Defendant’s conduct and pursuant to § 227(b)(3) of the TCPA,
Plaintiff and the other members of the putative Class were harmed and are each entitled to a
minimum of $500.00 in damages for each violation. Plaintiff and the class are also entitled to an
injunction against future calls. Id.
        WHEREFORE, Plaintiff, Ian Mckay, on behalf of himself and the other members of the
Class, pray for the following relief:
              a. A declaration that Defendant’s practices described herein violate the Telephone
                 Consumer Protection Act, 47 U.S.C. § 227;
              b. An injunction prohibiting Defendant from using an automatic telephone dialing
                 system to text message telephone numbers assigned to cellular telephones without
                 the prior express permission of the called party;
              c. An award of actual and statutory damages; and
              d. Such further and other relief the Court deems reasonable and just.




________________________________________________________________________________________________
COMPLAINT                              - 13 of 15 -               McKay v. Willamette Ventures, LLC
       Case 6:20-cv-00797-MC            Document 1      Filed 05/15/20      Page 14 of 15




                                              COUNT II
             KNOWING AND/OR WILLFUL VIOLATION OF THE TCPA, 47 U.S.C. § 227(B)

                            (ON BEHALF OF PLAINTIFF AND THE CLASS)

       68.      Plaintiff re-allege and incorporate paragraphs 1-60 as if fully set forth herein.
       69.      At all times relevant, Defendant knew or should have known that its conduct as
alleged herein violated the TCPA.
       70.      Defendant knew that it did not have prior express consent to make these calls and
knew or should have known that its conduct was a violation of the TCPA.
       71.      Because Defendant knew or should have known that Plaintiff and Class Members
had not given prior express consent to receive its autodialed calls, the Court should treble the
amount of statutory damages available to Plaintiff and the other members of the putative Class
pursuant to § 227(b)(3) of the TCPA.
       72.      As a result of Defendant’s violations, Plaintiff and the Class Members are entitled to
an award of $1,500.00 in statutory damages, for each and every violation, pursuant to 47 U.S.C. §
227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
       WHEREFORE, Plaintiff, Ian Mckay, on behalf of himself and the other members of the
Class, pray for the following relief:
             a. A declaration that Defendant’s practices described herein violate the Telephone
                Consumer Protection Act, 47 U.S.C. § 227;
             b. An injunction prohibiting Defendant from using an automatic telephone dialing
                system to call and text message telephone numbers assigned to cellular telephones
                without the prior express permission of the called party;
             c. An award of actual and statutory damages; and
             d. Such further and other relief the Court deems reasonable and just.
//
//
//


________________________________________________________________________________________________
COMPLAINT                              - 14 of 15 -               McKay v. Willamette Ventures, LLC
       Case 6:20-cv-00797-MC        Document 1      Filed 05/15/20     Page 15 of 15




                                        JURY DEMAND
       73.    Plaintiff and Class Members hereby demand a trial by jury.




Date: May 15, 2020                                 KAZEROUNI LAW GROUP, APC

                                                   By: /s/ David J. McGlothlin
                                                        David J. McGlothlin, Esq.
                                                        Attorney for the Plaintiff




________________________________________________________________________________________________
COMPLAINT                              - 15 of 15 -               McKay v. Willamette Ventures, LLC
